NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted April 5, 2013
                                   Decided April 8, 2013

                                           Before

                            FRANK H. EASTERBROOK, Chief Judge 

                            DIANE P. WOOD, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 12‐2559                                     Appeal from the 
                                                United States District Court for the
UNITED STATES OF AMERICA,                       Northern District of Illinois, 
     Plaintiff‐Appellee,                        Eastern Division. 

       v.                                       No. 11 CR 233–1

CHRISTOPHER CONSAGO,                            Joan B. Gottschall,
     Defendant‐Appellant.                       Judge.

                                         O R D E R

        Christopher Consago pleaded guilty to bank robbery, see 18 U.S.C. § 2113(a), after he
entered a bank in Chicago with his face covered by a black scarf, demanded that the tellers
stay quiet and give him all their money, and stole $8,588. Although Consago’s newly
appointed lawyer asserts that the defendant pleaded guilty without a plea agreement, the
parties did alert the district judge to “small agreements” during the plea colloquy: The
government would not argue for a sentence above the imprisonment range calculated by
the probation officer, and Consago would be free to argue for a sentence below the range.
Based on Consago’s prior convictions for thirteen other robberies, including eight banks, the
No. 12‐2559                                                                               Page 2

district court classified him as a career offender under the guidelines. See U.S.S.G. § 4B1.1.
The district judge calculated an imprisonment range of 151 to 188 months and sentenced
Consago to 151 months. He filed a notice of appeal, but his lawyer has concluded that the
possible appellate claims are frivolous and seeks to withdraw under Anders v. California, 386
U.S. 738, 744 (1967). Consago has not responded to counselʹs motion. See CIR. R. 51(b). We
confine our review to the potential issues identified in counselʹs facially adequate brief.
See United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002). 

        Consago has told counsel that he wants to challenge his guilty plea, so the lawyer
first evaluates the possibility of contesting the adequacy of the plea colloquy or the
voluntariness of the plea. Consago did not move to withdraw his guilty plea in the district
court, so he would have to establish plain error to have it overturned on appeal. See United
States v. Vonn, 535 U.S. 55, 62–63 (2002); United States v. Sura, 511 F.3d 654, 658 (7th Cir.
2008). Counsel explains that Consago now says he “felt rushed into accepting the plea just
before his trial was scheduled to commence.” But the timing of Consago’s guilty plea is
irrelevant so long as it was knowing and voluntary. See Wozny v. Grams, 539 F.3d 605, 610
(7th Cir. 2008); United States v. Lundy, 484 F.3d 480, 484 (7th Cir. 2007). Moreover, Consago
assured the district judge that he and his lawyer had discussed his desire to plead guilty for
a period long enough to reach an informed decision. We presume that Consago’s statements
given under oath during a plea colloquy are true, see United States v. Redmond, 667 F.3d 863,
870–71 (7th Cir. 2012); United States v. Bowlin, 534 F.3d 654, 660 (7th Cir. 2008), and counsel
identifies no ground to rebut that presumption. 

        Counsel also discusses the adequacy of the plea colloquy, but concludes that a
challenge to the voluntariness of Consago’s plea would be frivolous because the minor
errors committed by the district court could not have affected his substantial rights.
See United States v Griffin, 521 F.3d 727, 730 (7th Cir. 2008). Counsel notes first that the
district court neglected to advise Consago that he could be prosecuted for perjury if he lied
under oath, see FED. R. CRIM. P. 11(b)(1)(A), but that omission could not have harmed
Consago because no prosecution for perjury is pending or contemplated, see United States v.
Blalock, 321 F.3d 686, 689 (7th Cir. 2003); United States v. Graves, 98 F.3d 258, 259 (7th Cir.
1996). Counsel also points out that the court did not remind Consago explicitly that he was
waiving his trial rights by pleading guilty, see FED. R. CRIM. P. 11(b)(1)(F), yet the judge did
explain those rights in detail and tell Consago that he could proceed to trial if he wanted to
persist with his plea of not guilty, see United States v. Maeder, 326 F.3d 892, 893 (7th Cir.
2003). Counsel suggests too that the court should have explained the career‐offender
guideline more carefully and specifically discussed the sentencing factors in 18 U.S.C.
§ 3553(a). See FED. R. CRIM. P. 11(b)(1)(M). Consago has not said, though, that he was
confused by the court’s explanation of the guidelines or the process of selecting an
appropriate sentence. Indeed the judge substantially complied with Rule 11(b)(1)(M) by
No. 12‐2559                                                                               Page 3

telling Consago that “sentencing in federal court begins with a calculation of your
guidelines range” and advising him that she could not make any representations about the
length of his sentence without first reviewing the information provided about him in a
presentence investigation report.

        Concerning Consago’s guilty plea, counsel last considers whether the defendant
could argue that his former attorney provided ineffective assistance by unilaterally rejecting
a purported plea agreement offering a below‐guidelines sentence. See Missouri v. Frye, 132 S.
Ct. 1399, 1408 (2012). As the record is silent about this alleged offer, any claim of ineffective
assistance must wait for collateral review. See Massaro v. United States, 538 U.S. 500, 504–05
(2003); United States v. Harris, 394 F.3d 543, 557–58 (7th Cir. 2005). 

       Counsel next evaluates whether Consago could argue that the district court
miscalculated his criminal history score by separately counting two of the robbery
convictions he incurred in state court. Yet this contention necessarily would be frivolous
because it made no difference whether points were assigned to one or two or all five of
these convictions (all for armed robbery). Every career offender falls in Category VI,
U.S.S.G. § 4B1.1(b); United States v. Hible, 700 F.3d 958, 960 (7th Cir. 2012), and two
countable convictions for a crime of violence are enough for a defendant to be classified as a
career offender, U.S.S.G. § 4B1.1(a); United States v. Templeton, 543 F.3d 378, 379 (7th Cir.
2008). Robbery is always a crime of violence, United States v. Raupp, 677 F.3d 756, 757 (7th
Cir. 2012); United States v. Lewis, 405 F.3d 511, 514 (7th Cir. 2005), and Consago did not
dispute that at least one of his convictions for bank robbery and another for armed robbery
would incur criminal history points.

        Counsel also discusses whether Consago could argue that the district court violated
18 U.S.C. § 3582(a) by imposing or lengthening his prison sentence so that he could receive
mental‐health treatment while incarcerated. See Tapia v. United States, 131 S. Ct. 2382, 2391
(2011); United States v. Lucas, 670 F.3d 784, 794–95 (7th Cir. 2012). But the judge did nothing
wrong by noting the availability of treatment resources in prison in response to Consago’s
argument that his need for mental‐health treatment warranted imposing a shorter sentence.
See Tapia, 131 S. Ct. at 2392–93; Lucas, 670 F.3d at 795. Moreover, the transcript of the
sentencing hearing makes clear that the judge did not impose or lengthen Consago’s
sentence to ensure that he would be eligible for any particular treatment program (in fact
the judge expressed uncertainty about the treatment available at the facility where she
recommended that Consago be designated). See United States v. Receskey, 699 F.3d 807,
811–12 (5th Cir. 2012); United States v. Gilliard, 671 F.3d 255, 260 (2d Cir. 2012). Instead the
judge concluded that because of his history of recidivism, Consago needed to be
incapacitated to protect the public from further violent crimes. See 18 U.S.C. § 3553(a)(1)(C).
No. 12‐2559                                                                                 Page 4

       Last, counsel considers whether Consago could challenge his prison sentence as
unreasonable. But the term is within the guidelines range and thus presumptively
reasonable. See Rita v. United States, 551 U.S. 338, 347 (2007); United States v. Barnes, 660 F.3d
1000, 1010 (7th Cir. 2011); United States v. Liddell, 543 F.3d 877, 885 (7th Cir. 2008). Counsel
has not identified any ground to rebut this presumption, nor can we. 

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.